Title: To George Washington from Jeremiah Wadsworth, 27 August 1779
From: Wadsworth, Jeremiah
To: Washington, George


        
          Sir
          West Point 27 Augt 1779
        
        I have delayed for some days to express my fears to your Excellency, that there would be a want of flour for the army, expecting Mr Flints return from Philadelphia, and hoping he would bring more favorable accounts than I have hitherto had; but he not returning every information I have been able to obtain confirms me in a belief that we shall be out of flour in three weeks.
        I have obtained from the State of New-york all the State magazines of flour—the whole of their last years crop of wheat is exhausted, the new is not threshed, and I have no hopes of obtaining any supplies soon in this state. I am unacquainted with the state of the magazines in Philadelphia, and in Maryland the flour is not under my direction. The supplies for three weeks is on this side the Delaware, and with the greatest œconomy will not last longer than that time. I am &
        
          Jema Wadsworth
        
      